Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	The amendment filed on June 15, 2020 is acknowledgement and all the claims are examined and search patentability.
Status of the Claims 
Claims 1, 4 and 10-16 are currently pending and presented for examination on the merits.
Claims 1 and 16 are amended.
Claims 2-3, 5-9 and 17-19 are cancelled.
In light of the Applicant’s amendments and arguments to the claims all previous rejections are herein withdrawn. Claims 1, 4 and 11-16 are allowed.
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with M. Scott McBride on May 12, 2021.
--
In claim 16, delete [of] in line 2.
--
Cancel claim 10.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Farouz et al.
taught a method of treating cancer by administering an effective amount of 5-(5-(2-(3-

acid salt alone and Davies et al. taught a method of treating rhabdomyosarcoma/embryonal
rhabdomyosarcoma by administering CHk1 inhibitor alone. Farouz et al. in view of Davies et al. do not teach a method of treating rhabdomyosarcoma or embryonal  rhabdomyosarcoma consisting of  administering prexasertib and irinotecan. 
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”
Conclusion
	Claims 1, 4 and 11-16 are allowed.
	Cancel claim 10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/TAINA D MATOS NEGRON/Primary Examiner, Art Unit 1627